Citation Nr: 0939563	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  97-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1982 
to February 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran testified at a personal hearing in January 1997 
at the RO.  The Veteran testified at a personal hearing in 
June 2003 before the undersigned Veterans Law Judge in 
Washington, DC.  Copies of the hearing transcripts are of 
record.

In a December 2003 decision, the Board reopened the 
previously denied claim (November 1990 Board decision) for 
entitlement to service connection for an acquired psychiatric 
disorder, and remanded the claim for further development.  
The December 2003 remand was later vacated; however, the 
Board issued another remand in July 2005 for additional 
notice and development.  

After this development was completed by the RO, the case 
returned to the Board.  The Board then issued a December 2007 
decision denying the appeal.  The Veteran appealed the 
Board's December 2007 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a December 
2008 Order and Joint Motion by the parties, the Court vacated 
the Board's decision and remanded the claim for the Board to 
meet its duty to assist by providing the Veteran a VA 
examination and opinion to determine the etiology of his 
schizophrenia and PTSD.  

After receiving this case back from the Court, the Board sent 
the Veteran and his attorney a letter in May 2009 informing 
them the Veteran had 90 days to submit additional evidence.  
The Veteran's attorney requested an extension of the time 
period to submit this evidence.  In August 2009 
correspondence, good cause was found by the Board to extend 
the 90 day time period for submission of additional evidence.  
The Veteran's attorney responded with additional evidence in 
September 2009, submitting an additional VA treatment record 
with a waiver of the Veteran's right to have the RO initially 
consider it.  Thus, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 
generally 38 C.F.R. § 1304 (2009).  


FINDING OF FACT

There is competent and credible evidence of both a medical 
and lay nature, demonstrating that the Veteran had paranoid 
schizophrenia present within one year of discharge of his 
military service.  


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 
3.309(a), 3.384 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations for Acquired Psychiatric 
Disorder

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as psychoses, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Text Revision, of the American 
Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic 
Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due 
to General Medical Condition; (d) Psychotic Disorder Not 
Otherwise Specified; (e) Schizoaffective Disorder; (f) 
Schizophrenia; (g) Schizophreniform Disorder; (h) Shared 
Psychotic Disorder; and (i) Substance-Induced Psychotic 
Disorder.  38 C.F.R. § 3.384 (2009).  This definition of a 
psychosis is effective for claims filed on or after August 
28, 2006.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  
Although this regulation is not technically applicable in the 
present decision since the Veteran filed his claim for 
service connection prior to August 28, 2006, it does provide 
some guidance as to what disorders can be considered a 
"psychosis" subject to the one-year presumption.   

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

The factual basis for the one-year presumption may be 
established by medical evidence, competent lay evidence, or 
both.  38 C.F.R. § 3.307(b).  That is, a determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends in multiple written submissions and 
letters, in various histories presented to medical 
professionals, and during personal hearing testimony in 1997 
and 2003, that his currently diagnosed psychiatric disorders 
are related to service.  The Veteran believes that his 
psychiatric problems began after he experienced sexual and 
physical assaults from other service members in 1983 and 
1984.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
post-service VA treatment records include diagnoses of 
schizophrenia as one of several other Axis I psychiatric 
diagnoses that include PTSD, major depression, a mood 
disorder due to a general medical condition, schizophrenia, 
adjustment reaction, tobacco abuse/nicotine dependence, 
combined drug dependence (poly-substance abuse/dependency), 
and an Axis II diagnosis of personality disorder.  In short, 
it is undisputed that the Veteran has received current 
diagnoses of schizophrenia and PTSD.  Consequently, the 
determinative issue is whether either of these conditions is 
somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Service treatment records (STRs) are negative for complaints, 
findings, diagnosis, or treatment for a psychiatric disorder, 
with one exception.  At his February 1985 separation 
examination, the Veteran reported depression, trouble 
sleeping, and excessive worry in 1982.  However, overall, 
STRs provide little evidence in support of his claim.  In 
this regard, service personnel records (SPRs) do document 
some unusual incidents.  SPRs note that in February 1984, the 
Veteran was caught for shoplifting.  An SPR Airman 
Performance Report from that same time observed that the 
Veteran "must improve his behavior and off duty image by 
becoming a more responsible person and controlling his 
premeditated desires."  In January 1985, one month prior to 
discharge, the Veteran was caught with marijuana. Overall, 
his SPRs paint a positive assessment of the Veteran, but they 
do show that he underwent some limited behavioral changes 
towards the end of his service.  

Post-service, the Veteran was treated for psychiatric 
problems a little over one year after his February 1985 
discharge from service.  Specifically, a May 1986 VA 
hospitalization report reflects the Veteran's history of 
having been depressed for several months, with symptoms of 
abdominal pain, dizziness, and headache over the last two 
years, since discharge from the Air Force.  The Veteran's 
condition was so severe that he attempted suicide in May 
1986.  A post-service June 1986 VA hospitalization report 
reflects a diagnosis of paranoid schizophrenia, rendered by a 
VA psychiatrist, Dr. K Hammond, M.D.  Significantly, it was 
noted that the Veteran's reported symptoms of auditory 
hallucinations, sleeplessness, delusions, and logical 
thinking dated back to the time of his discharge from 
service.  As such, his schizophrenia is presumed to have been 
incurred in service, since its symptoms were manifest within 
one year of discharge.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board's decision to grant in this case requires further 
explanation.  That is, cases in which a chronic condition is 
shown to exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).  In the present case, the Veteran is indeed 
competent to report symptoms of schizophrenia such as 
depression and auditory hallucinations since the time of his 
discharge.  Layno, 6 Vet. App. at 469.  
38 C.F.R.§ 3.159(a)(2).  And there is no overt reason to 
challenge his credibility on this particular issue, as his 
symptoms were listed by medical professionals in May and June 
of 1986, a short time after the applicable presumptive 
period, but with a date of onset listed and discussed within 
one year of service.  

Here, lay statements found in May and June 1986 VA medical 
records when medical treatment was being rendered may be 
afforded greater probative value.  These records were 
generated with a view towards ascertaining the appellant's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These 
records discuss the Veteran's reported psychiatric 
symptomatology with an onset of 1985, within a year of 
discharge from service.  In this regard, the lay statements 
and testimony describing psychiatric symptoms within one year 
of service are supported by later diagnoses of medical 
professionals.  Jandreau, 492 F.3d at 1377.  And as noted 
above, the factual basis for the one-year presumption may be 
established by medical evidence, competent lay evidence, or 
both.  See 38 C.F.R. § 3.307(b).  In addition, the Board 
concludes that his symptoms of schizophrenia with auditory 
hallucinations were clearly manifest to a degree of 10 
percent or more during the presumptive period.  See 38 
U.S.C.A. §§ 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
 
Resolving all reasonable doubt in the Veteran's favor, the 
presumption of in-service incurrence for schizophrenia within 
one year of discharge from service is warranted.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  There is insufficient rebuttable, probative 
evidence to the contrary.  Id. 

As to PTSD, post-service VA records have also diagnosed the 
Veteran with PTSD.  In any event, this decision granting 
service connection for schizophrenia is considered a full 
grant of the benefits sought by the Veteran for his acquired 
psychiatric disorder claim to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a 
claimant makes a psychiatric disorder claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  The Veteran would not be 
entitled to a separate and additional rating for any PTSD, as 
manifestations of a disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  
In essence, his PTSD and schizophrenia are encompassed within 
the same acquired psychiatric disorder claim that is being 
granted by the Board.  In fact, in her September 2009 
Submission of Additional Argument at page 3, the Veteran's 
attorney acknowledged that the issues of PTSD and 
schizophrenia were encompassed within the same claim.  

The Board adds that with regard to the Veteran's other 
diagnoses of alcohol and drug dependence and abuse, primary 
diagnosed disabilities of alcohol or drug abuse are not 
disabilities for which service connection can be granted.  
See 38 U.S.C.A. 


§§ 105, 1131; 38 C.F.R. §§ 3.1(m), 3.301.  Moreover, service 
connection for polysubstance abuse was denied in a final 
Board decision in July 1988.  


ORDER

Service connection for an acquired psychiatric disorder 
(schizophrenia) is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


